Citation Nr: 1737324	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-46 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicidal agents, or as secondary to service-connected heart disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2015 and September 2016, the Board remanded the appeal for further development.  As will be explained in greater detail below, the agency of original jurisdiction (AOJ) has not substantially complied with the prior remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a July 2015 remand, the Board directed the AOJ to obtain an opinion as to whether the Veteran's hypertension was related to his military service, to include his presumed exposure to herbicidal agents.  The Board requested that the examiner comment on the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 that concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 (2011).

In September 2015, the examiner opined that the Veteran's hypertension was not related to his military service.  The examiner noted that the Veteran's blood pressure was normal at discharge, and there were no records demonstrating a relationship between the Veteran's military service and his hypertension.  In a December 2015 addendum opinion, the examiner was unable to provide an opinion as to whether the Veteran's hypertension was related to his exposure to herbicidal agents because the examiner did not have the details of the NAS study, and hypertension was not on the list of disease associated with exposure to herbicidal agents.  

The Board notes that, although a disability may not be among the list of presumptive diseases associated with exposure to herbicidal agents listed in 38 C.F.R. § 3.309(e) (2016), service connection for a disability claimed as due to herbicide exposure may nevertheless be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Because the September 2015 and December 2015 opinions fail to adequate address whether the Veteran's hypertension is related to his exposure to herbicidal agents, with specific consideration of the 2010 NAS study, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the September 2016, the Board directed the AOJ to obtain a VA medical opinion to address whether the Veteran's hypertension was secondary to his service-connected ischemic heart disease.  In October 2016, an opinion was obtained.  The examiner opined that the Veteran's hypertension was less likely than not related to or caused by his service-connected ischemic heart disease because hypertension was diagnosed before his ischemic heart disease.  The examiner also indicated that the Veteran's hypertension was not aggravated beyond its baseline level of severity, noting a baseline blood pressure reading in 2006, and indicating that the current severity of the disability was no greater than the baseline.  Pertinently however, in an August 2017 rating decision, the RO increased the Veteran's disability rating for ischemic heart disease from 10 to 30 percent, effective November 1, 2016 based on increased severity of his heart condition.  The Veteran has not withdrawn his contention that his hypertension is aggravated by his heart condition, and although no increase in baseline was shown at the time the October 2016 VA opinion was obtained, worsening of the heart disorder has in fact been shown.  On remand, the Board believes the question of whether aggravation of hypertension exists due to the Veteran's heart disability should be revisited by a VA physician. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner other than the examiner who provided the September 2015 and October 2016 opinions.  The record and a copy of this Remand must be made available to the examiner.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion(s).

Following a review of the entire record, the examiner should address the following questions:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, had its onset during, or is otherwise related to, his active duty service, to include the Veteran's presumed exposure to herbicidal agents while serving in the Republic of Vietnam?

In offering any opinion, the examiner must address the findings of the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 that concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 (2011).  

(b) Furthermore, is it at least as likely as not (i.e., a 50 percent or greater probability) that hypertension was caused or aggravated beyond its natural progression by his service-connected ischemic heart disease?  In this regard, the Board emphasizes that causation and aggravation are two separate inquiries, and both must be answered.  The examiner should specifically consider the opinion of the October 2016 VA examiner, as well as any increase in severity of ischemic heart disease as identified by the Veteran's physicians since October 2016, and as recognized and compensated by VA in an August 2017 rating decision.  If the Veteran's ischemic heart disease has not aggravated his hypertension (irrespective of the heart disease's severity), this should be made clear and supported with a clinical explanation as to why this is the case.

2.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



